Citation Nr: 0513028	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1954 to December 
1954.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's petition to 
reopen her previously denied claim of entitlement to service 
connection for rheumatoid arthritis.  

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for rheumatoid arthritis.  
Unfortunately, upon reopening this claim, further development 
is needed before rendering a decision on the merits.  So this 
claim is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you 
if further action is required on your part.


FINDINGS OF FACT

1.  In an April 1974 decision, the Board denied the veteran's 
petition to reopen her previously denied claim for service 
connection for rheumatoid arthritis.

3.  Some of the evidence submitted since that April 1974 
decision is not cumulative of evidence already of record and 
provides some of the facts necessary to substantiate this 
claim.




CONCLUSIONS OF LAW

1.  The Board's April 1974 decision denying the veteran's 
petition to reopen her claim for service connection for 
rheumatoid arthritis is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).

2.  But new and material evidence since has been received to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and held that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Id., at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  See also VAOGCPREC 7-2004 
(July 16, 2004) discussing the Court's holding in Pelegrini 
II.

The VCAA also requires that VA assist the claimant in 
obtaining supporting evidence, with varying degrees of 
responsibility depending on whether the evidence in question 
is in the possession of a Federal department or agency in 
comparison to, say, a private clinic.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In any event, since the Board is reopening the claim at issue 
and directing further development of it, any concerns over 
whether there has been compliance with the VCAA need not be 
addressed as of yet.  This will occur once the claim has been 
further developed on remand and is ripe for deciding on the 
merits.  And, obviously, since the Board is reopening the 
claim and merely postponing discussion of the VCAA until the 
necessary development is completed, there is no possibility 
of prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's claim of entitlement to service connection for 
rheumatoid arthritis was first considered and denied by the 
RO in May 1955.  The claim originally was denied on the basis 
that there was no evidence of record suggesting the veteran's 
rheumatoid arthritis was incurred or aggravated by her 
military service.  As grounds for its decision, the RO relied 
on the veteran's service medical records and records of 
treatment by Dr. Hans Levi prior to her service.  Her service 
medical records indicate that she was treated for rheumatoid 
arthritis of the ankles, knees, and lumbar spine, beginning 
in October 1954.  At the time of her hospitalization, 
she reported that she had first experienced joint symptoms at 
age 12, so prior to entering the military, and that she had 
experienced intermittent migratory joint pain since that 
time, which she related had been diagnosed as arthritis by 
her physicians.  She also related that, prior to her 
hospitalization, she had aching knees and ankles, with 
morning muscular pain and stiffness, and that one week prior 
to admission, she had a low-grade afternoon fever.  Upon 
examination, her temperature, physical examination, and heart 
were normal, although there was slight swelling and 
tenderness of the lateral left ankle and tenderness over the 
calf and thigh.  
X-rays of the ankles, pelvis, and lumbar spine were negative 
for bony pathology or arthritis.  Her symptoms improved 
rapidly on bed rest and salicylates.  A Medical Board opinion 
found that she had mild chronic rheumatic arthritis, 
with exacerbations, which existed prior to her enlistment, 
and she was found unfit for duty.



Records obtained from Dr. Levi indicate the veteran was 
treated for aching of the lateral thigh in November 1946, 
which was diagnosed as trichinosis.  February through June 
1947 treatment notes indicate she complained of sore throat, 
shortness of breath, and sore legs.  In February 1948, she 
was treated for pain and swelling of her left hip, a sore 
left armpit, and a temperature.  Her legs measured 5/8 of an 
inch different in length.  An X-ray of her left hip was 
negative, but a diagnosis was deferred.  

Also of record at the time of the RO's May 1955 decision were 
VA medical records dated December 1954 through February 1955.  
They indicate the veteran reported generalized aches and 
pains of the joints, particularly in the lower limbs.  
The VA examiner reviewed and summarized her in-service 
hospitalization report.  A December 1954 x-ray report was 
also reviewed, which showed scoliosis of the spine to the 
right, but without evidence of arthritis.  X-rays of the 
knees showed slight bony thickening at the articulation 
between the head of the fibula and tibia, but x-rays of the 
hands were negative.  Physical examination showed slight 
tenderness of the knees upon motion, without evidence of 
deformity.  Her ankles were also slightly tender upon motion, 
but without swelling.  She had slight grating and tenderness 
of the shoulders, but without evidence of disability.  The 
diagnosis was probable early rheumatoid arthritis.

The RO confirmed and continued its denial of the veteran's 
claim in February 1956, October 1957, and March 1958.  In 
February 1956, the RO relied on a statement by the Chief 
Medical Officer of the Syracuse VA Medical Center (VAMC), 
acknowledging the veteran was treated for rheumatoid 
arthritis during her service, but which was considered to 
have pre-existed service, as she gave a history of rheumatism 
at age 12 and soreness of the lower extremities since age 13.  
The October 1957 rating decision considered a statement from 
Dr. C. S. Worboys, indicating the veteran was a patient of 
his from about 1951 to 1954, and that she did not have 
arthritis during that time.  In March 1958, the RO considered 
the veteran's testimony at a January 1958 hearing at the RO, 
when she alleged that she did not have rheumatic fever or 
arthritis prior to her military service.  She testified that 
her symptoms during service were not the same as those she 
experienced at age 12 or 13, when she sought treatment from 
Dr. Levi.  She also testified that she only saw Dr. Worboys 
about 5 times prior to service, because she had glass in her 
eye.  And records from Crouse-Irving Hospital indicate she 
was hospitalized in August 1951 for treatment of a fractured 
skull, concussion of the brain, contusion of the left upper 
quadrant, and sprain of her ankles.

The veteran appealed the RO's decision to the Board.

In a decision issued in July 1958, the Board also denied 
service connection for rheumatoid arthritis, finding that the 
medical evidence of record clearly showed that symptoms of 
rheumatoid arthritis were first evident in the veteran's 
early adolescence, several times prior to her entrance into 
service, and that her symptoms during service were 
"substantially similar."  The Board concluded the evidence 
was insufficient to show that her rheumatoid arthritis or any 
other musculoskeletal disease was incurred during her 
service.  The Board also concluded there was no evidence that 
her pre-service level of disability was increased (i.e., 
aggravated) during her military service.  The Board's 
decision relied on her service medical records, the treatment 
notes from Dr. Levi, lay statements, Dr. Worboys statement, 
and the December 1954 to February 1955 VA medical records.

The veteran filed her first petition to reopen the claim in 
September 1967.  An October 1967 rating decision denied her 
petition, on the basis that statements submitted by Dr. 
Hepplewaite and Mesick did not warrant a change in the 
previous decision by the Board, i.e., that service connection 
was not warranted.  The statement from Dr. Mesick indicated 
that he did not believe the veteran's rheumatoid arthritis 
existed prior to service.  Dr. Hepplewaite stated "there 
[was] insufficient evidence in [the veteran's] records" for 
Dr. Levi to assume her rheumatoid arthritis pre-existed her 
service, as he did not make such a diagnosis.  The veteran 
again appealed to the Board.



And in a July 1968 decision, the Board again denied the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis on the basis that the evidence submitted 
by her was not based on any medical examinations of her 
prior to or during her service.  The Board concluded the 
evidence was cumulative in nature, and as such, did not 
establish a new, factual basis on which to allow a grant of 
service connection.

In January 1970, the veteran submitted another petition to 
reopen her previously denied claim.  She alleged that her 
rheumatic fever caused atrophy and rheumatism, for which she 
should be service connected.  In relation to that claim, 
statements by a service officer at the Onandaga County 
Veterans Service Agency, a January 1970 VA hospitalization 
report, and a June 1970 VA examination were obtained by 
the RO.  

In a February 1970 statement by the service officer, he 
alleged that "if prior rheumatic arthritis . . . existed, 
then sudden pathological development was the cause of [the 
veteran's] physical condition" during service and that "any 
person having rheumatic arthritis would have never made it 
through basic training under any condition."  He also noted 
that Dr. Levi treated the veteran for trichinosis and that a 
medical text stated the symptoms for trichinosis may be 
mistaken for rheumatic fever.

The January 1970 VA hospitalization report indicated the 
veteran was hospitalized due to lightheadness, with a 
blackout, and complaints of melena, with epigastric distress 
and malaise for one week.  A history of rheumatic fever, with 
rheumatic arthritis, during service was noted.  Diagnoses 
were Laennec's cirrhosis, with history of hepatitis; possible 
gastrointestinal bleed, secondary to gastritis; urinary tract 
infection, alcoholic malnutritition; and mixed anxiety 
reaction. 

The June 1970 VA examination report indicates there was no 
evidence of any rheumatoid arthritis at that time, and that 
the veteran's complaints of joint pain, stiffness, and 
swelling were functional.  

A July 1970 statement by the service officer stated that he 
spoke to a Dr. Allen Prescott, who confirmed that he had 
treated the veteran for rheumatic arthritis.

A July 1970 rating decision again denied the veteran's 
petition to reopen, on the basis that the medical evidence 
was negative for residuals of rheumatoid arthritis, and that, 
without evidence of the disorder, the evidence was 
insufficient to establish service connection.  The veteran 
again perfected an appeal to the Board.

Additional evidence - namely, a letter from R. C. Ainsworth, 
M.D., indicated the veteran was treated for complaints of 
ankle swelling and pain with acute severe exacerbation.  Dr. 
Ainsworth noted the veteran reported a history of arthritis, 
with degeneration of her left kneecap and spinal involvement.  
And, in September 1970, the veteran was afforded a hearing at 
the RO, during which time she testified that no physician, 
prior to her service, had ever told her that she had 
arthritis, and that her ankles and knees did not bother her 
prior to service.  She also testified that Dr. Levi treated 
her for trichinosis and did not diagnose rheumatoid 
arthritis, and that subsequent to service, in 1966, she was 
treated for an arthritic flare-up with Cortisone at the VA 
hospital.  

In March 1971, the Board again denied veteran's claim for 
service connection.  The Board considered the aforementioned 
evidence and concluded that it did not establish she had 
repeated attacks of acute arthritis with development of 
rheumatoid changes, as would be expected if she had 
rheumatoid arthritis that began in the 1950s.  The Board 
noted that, during her June 1970 hospitalization, no evidence 
of rheumatoid arthritis or its residuals was found and that 
laboratory data was negative for such evidence.  The Board 
further concluded that the facts of record failed to 
establish the incurrence or aggravation of rheumatoid 
arthritis during her service.

Shortly thereafter, the veteran's service officer attempted 
to file another claim.  But in April 1971, the RO replied 
that, in light of the Board's most recent denial of her 
claim, new or material evidence would be required prior to 
any additional action by the RO.  Subsequently, in September 
1973, the veteran submitted a VA hospital summary for a March 
to July 1971 hospitalization and several lay statements.  
The hospital summary indicated the veteran was admitted for 
psychiatric treatment, when she was diagnosed with reactive 
depression, anxiety neurosis, a thiamine deficiency, 
lymphedema of the lower extremities with peripheral 
neuropathy, and a dental problem.  The report also noted that 
she reported a history of swelling and pain and that there 
was no evidence of current rheumatism.  The lay statements 
indicated she was active prior to entering the military and 
that she was in good health as a child and teenager.  A 
September 1973 RO rating decision continued to deny her 
petition to reopen her claim.

The veteran once again appealed to the Board, which, in April 
1974, denied the veteran's petition to reopen, as the 
evidence received since the Board's March 1971 decision did 
not establish a new factual basis for the grant of service 
connection for rheumatoid arthritis.  The Board, in denying 
the veteran's claim, reviewed all of the evidence of record, 
which demonstrated that the veteran had complaints of joint 
swelling prior to service and that, subsequent to service, 
rheumatoid arthritis had not been positively confirmed by any 
of the veteran's examining physicians.  The Board further 
noted that the evidence of record failed to establish the 
present existence of rheumatoid arthritis, and that the 
question of whether her pre-service joint disorder, however 
diagnosed, increased during her service was properly 
considered by the Board.

The veteran filed her most recent petition to reopen this 
previously denied claim in May 2002.  The RO approached her 
claim appropriately, as initially requiring a determination 
of whether there was new and material evidence.  And in an 
August 2002 decision, the RO found that some of the evidence 
received since the prior denial was new, but still not 
material, as the lay statement in question was speculative 
and the VA medical records did not show her rheumatoid 
arthritis was related to her service in the military.  This 
appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


If the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. 
§§ 5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2004).  When the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  Once the Board's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  
See 38 U.S.C.A. § 5108.  



In this particular case at hand, the veteran did not file a 
motion for reconsideration following the Board's April 1974 
decision.  She also did not allege the decision involved CUE.  
Also bare in mind that the Court did not come into existence 
until 1988, so there was no appeal beyond the Board when the 
Board issued that 1974 decision.  Therefore, the Board's 
April 1974 decision is final and binding on her based on the 
evidence then of record and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.1100, 20.1104.  If, however, there is 
new and material evidence since that decision, the Board must 
reopen the claim and review the former disposition of it.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2004).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the Board's April 1974 decision includes VA 
medical treatment records, a June 1975 statement by Mrs. Levi 
(Dr. Levi's wife), a December 1954 VA medical record, and an 
opinion by a VA doctor.

The June 1975 statement from Mrs. Levi indicates she was 
unable to refer back to the veteran's medical records, as 
they were destroyed at the time of Dr. Levi's death, but that 
Dr. Levi kept meticulous records.  She also stated that 
"if the statement to the Navy . . . used the term 'leg 
symptoms' and no further specification" it meant "the usual 
discomfort associated with a feverish illness or a fall."  
In addition, she wrote that if there was a question as to 
whether the veteran's complaints were related to trichinosis 
or a skin injury, Dr. Levi would have further investigated 
it, and that if there had been any findings confirming or 
suggesting an arthritic or rheumatic illness, Dr. Levi would 
have done his best to treat it.  She also indicated that she 
did not remember anything about the veteran's case, and that 
her conclusion was based solely on Dr. Levi's way of 
practicing medicine for almost 37 years.

The December 1954 VA medical record is merely duplicative of 
records considered in connection with the veteran's previous 
claims.



The VA medical treatment records date from February 1998 
through January 2001.  A February 1998 physical examination 
report shows the veteran complained of leg cramps in her 
lower calves, a history of depression, anxiety, rheumatoid 
arthritis, possible thyroid disease, hypertension, and 
hyperlipidemia.  The report also indicates she was followed 
by rheumatology for her rheumatoid arthritis, but that it was 
considered well controlled.

January and May 1999 VA medical records state the veteran had 
chronic lymphedema of the legs, probably hereditary, as her 
mother also had it.  In addition, the record indicated her 
rheumatoid arthritis was limited to her wrists and ankles, 
and was well controlled with medication.  In October 1999, 
she reported that she had a flare-up of her rheumatoid 
arthritis, which since had been resolved and returned to 
baseline.

A December 2002 letter from G. J. Mtanos, M.D., states that 
he treated the veteran for several years, and that she had 
rheumatoid arthritis.  He also states that her disease was 
still active and required chronic therapy, with 
immunosuppressants and pain medication.  He indicates that he 
reviewed a 1954 letter from the "Board of Medical Survey" 
which showed a diagnosis of rheumatoid arthritis.  Dr. Mtanos 
opined that it was "as likely as not that the rheumatoid 
arthritis diagnosis of 1954, while in [s]ervice, and her 
current diagnosis for the same issue are one in the same" 
and that, "the conditions are [s]ervice connected."

A May 2003 letter from Dr. Mtanos, on letterhead from the 
Syracuse VAMC, states that he reviewed the veteran's VA 
medical records and several examinations for over a year, and 
concluded that "the current diagnosis of Rheumatoid 
Arthritis [was] in fact the same condition [that] the veteran 
had prior to enlistment."  He further concluded that "it 
[was] as likely as not that this condition and the current 
severity was aggravated by her active service."  And he 
noted that, although the medical evidence indicated that her 
rheumatoid arthritis pre-existed her enlistment into service, 
it did not negate the fact that that she was accepted into 
service after an examination.

Additional VA medical records, from October 2002 to September 
2003, show the veteran was treated for spinal stenosis, 
degenerative joint disease of the back, depression, and 
rheumatoid arthritis.

Some of the above-cited evidence is both new and material 
and, therefore, sufficient to reopen the veteran's claim for 
service connection for rheumatoid arthritis.  Some of this 
evidence supports her contention that this condition was 
incurred or aggravated during her military service.  But in 
particular, the statements from Dr. Mtanos tend to 
substantiate her claim because these letters suggest evidence 
of a link between her symptomatology and diagnosis during 
service and her current treatment for rheumatoid arthritis.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Consequently, these records are 
neither cumulative nor redundant, and they are so significant 
they must be considered in order to fairly decide the merits 
of the claim for service connection for rheumatoid arthritis.  
See 38 C.F.R. § 3.156(a).  In short, the letters are 
suggestive of a medical nexus, so the claim is reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of her claim, just yet, because additional development is 
required, which will be discussed below.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis, and to this extent the appeal is granted subject 
to the further development directed below.




REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's rheumatoid arthritis - 
and, especially, whether this condition is somehow 
attributable to her service in the military.  As mentioned, 
her service medical records document she was treated while in 
the military for rheumatoid arthritis, which ultimately was 
found to have existed prior to her entering the military.  
Her self-reported history at that time, and private medical 
records of evaluation and treatment she had received prior to 
service, confirm she had experienced relevant symptoms before 
entering the military.  This was at a time contemporaneous to 
the events at issue, when there was no incentive, financial 
or otherwise, to fabricate information for personal gain.  
Consequently, this type of evidence is generally given a 
significant amount of probative weight.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).

That said, the more recent statements from Dr. Mtanos confirm 
current treatment for rheumatoid arthritis, and suggest the 
veteran's symptoms may have increased during service (even 
assuming she had rheumatoid arthritis prior to service), 
although he provided no rationale for his conclusions.  
Likewise, her medical records show treatment for lymphedema 
of the legs.  Thus, the evidence of record is unclear whether 
her rheumatoid arthritis was aggravated during service.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of her rheumatoid 
arthritis.  And to facilitate making 
these determinations, have the examiner 
review all of the evidence in the claims 
file, including a complete copy of this 
remand.  Conduct all diagnostic testing 
and evaluation needed to make these 
determinations.  The examiner is then 
requested to indicate whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the veteran's 
current rheumatoid arthritis is causally 
or etiologically related to her service 
in the military, including whether her 
rheumatoid arthritis permanently worsened 
or otherwise increased in severity beyond 
its natural progression 
(i.e., was aggravated) during her 
service, taking into consideration her 
medical history prior to and since her 
active service.  The examiner should 
discuss the rationale of the opinion.

*If an opinion cannot be provided without 
resorting to pure speculation, please 
indicate this in the report.



2.  Then readjudicate the veteran's claim 
(de novo) in light of any additional 
evidence obtained.  The readjudication 
must consider a rather recent opinion of 
VA's General Counsel, VAOPGCPREC 3-2003 
(July 16, 2003), pertaining to rebutting 
the presumption of soundness at service 
entrance.  If the benefit sought is not 
granted to the veteran's satisfaction, 
send her and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


